Mr. Justice Gridley delivered the opinion of the court. 2. Sales, § 241*—lohen rule of caveat emptor applies. “The rule of caveat emptor only applies to defects which are open and patent to the senses and does not apply in cases of positive fraud or misrepresentation by the vendor as to a material fact, where the purchaser, acting with reasonable prudence, had a right and did rely upon the representation.” 3. ' Trial, § 862*-—rule as to directing verdict. Where there is in the record any evidence from which, if it stood alone, the jury could, without acting unreasonably in the eye of the law, find that all the material averments of the declaration had been proved, then the cause should be submitted to the jury. The same rules are applicable where the defendant introduces evidence tending to support an affirmative defense to the plaintiff’s cause of action and the plaintiff, at the close of defendant’s evidence, moves for a directed verdict in his favor. 4. Contracts, § 337*—remedies of person fraudulently induced to enter into a contract. “A person who has been fraudulently induced to enter into a contract may repudiate the contract and tender back what he has received under it, may recover what he has parted with or its value, or he may affirm the contract, keeping what he has derived under it, and recover in an action of deceit the damages caused by the fraud. And moreover, if sued upon the contract he may set up the fraud as a defense, or as a basis of a claim for damages by way of recoupment or counterclaim.”